Judgment, Supreme Court, *710New York County (Frederic S. Berman, J.), rendered March 7, 1991, convicting defendant, after jury trial, of grand larceny in the fourth degree and sentencing her as a second felony offender to a term of from two to four years, unanimously affirmed.
The prosecutor’s comments during summation were a fair response to the alternative theories proposed in the defense summation, well within the bounds of legitimate advocacy (People v Galloway, 54 NY2d 396) and, in any event, insufficient by themselves to warrant reversal (see, People v Monje, 179 AD2d 437, 438, lv denied 79 NY2d 951; cf., People v Diaz, 170 AD2d 202, 203-204, rearg granted on other grounds 172 AD2d 341). Concur—Murphy, P. J., Milonas, Ellerin, Ross and Kassal, JJ.